DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 22-25 and 30-34 are allowed.

The following is an examiner’s statement of reasons for allowance: 

As per claim 22, none of the cited prior art seems to anticipate or suggest an obvious combination of the claimed limitations, in particular, wherein the storage sub-circuit comprises a storage capacitor, a first storage control transistor, and a second storage control transistor, one end of the storage capacitor is coupled to the output terminal of the display voltage writing sub-circuit, and another end of the storage capacitor is configured as the first output terminal of the storage sub-circuit; a gate of the first storage control transistor is coupled to a gate of the second storage control transistor, and is configured as the control terminal of the storage sub-circuit, a first electrode of the first storage control transistor is coupled to the one end of the storage capacitor, a second electrode of the second storage control transistor is configured as the third output terminal of the storage sub-circuit; a first electrode of the second storage control transistor is coupled to the another end of the storage capacitor, and a second electrode of the second storage control transistor is configured as the second output terminal of the storage sub-circuit.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689. The examiner can normally be reached Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694